Citation Nr: 1742505	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-09 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse



ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from March 1986 to March 1990. This case comes to the Board of Veterans' Appeals (Board) on appeal from July and December 2009 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
In June 2015, the Veteran testified at a travel board hearing before a Veterans Law Judge (VLJ). The Veteran's claims file contains a transcript of that hearing. However, the VLJ who conducted that hearing is no longer available to participate in the Veteran's appeal. The Veteran was given another opportunity to appear at a hearing before a VLJ who would decide the claim. However, she did not request an additional hearing within the time frame allowed, and the Board will proceed with adjudication.  

In August 2015 and October 2016, the Board remanded this claim for additional development. It has since been returned for further appellate consideration.

During the course of the appeal, the RO, after additional development, granted service connection for bilateral hearing loss and tinnitus in a January 2016 rating decision. Therefore, the Board finds that the full benefit sought on appeal was granted for these claims, and thus, the issues are no longer on appeal. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets further delay, remand is required to obtain private treatment records and an adequate addendum opinion.

First, the Board finds remand is required to obtain private treatment records. It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration. VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making reasonable efforts to obtain relevant private medical records. 38 C.F.R. § 3.159(c)(1) (2016). In a November 2016 letter, the Veteran's private physician indicated that the Veteran has been referred to four gastroenterology clinics for treatment and had made several visits to specialists. Additionally, the private physician indicated that the Veteran had seen several neurologists in order to rule out the possibility that there was an underlying neurological component that would explain her symptoms. These records are of interest as they could include information regarding additional diagnoses and the etiology of the Veteran's gastrointestinal disorder. An attempt to secure these records should be made on remand, as records from these specialists and neurologists might disclose pertinent evidence.

Second, remand is required to obtain an addendum opinion that is in compliance with a prior Board Remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The Board is obligated by law to ensure that the RO complies with its directives. Stegall, 11 Vet. App. at 271. RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance. Stegall, 11 Vet. App. at 271.

In its October 2016 remand, the Board remanded the claim to afford the Veteran a VA examination conducted by a gastroenterologist. The Board requested that an opinion be provided, specifying that the opinion must identify any and all chronic gastrointestinal disorders present since May 2008. The Veteran was afforded a VA examination in December 2016. The examiner identified gastric erosion, colon polyps from a 2008 private treatment record, and irritable bowel syndrome. However, the Board notes that the claims file contains a number of additional diagnoses and impressions that may be relevant, including private treatment records indicating that the Veteran could have a neurogenic bowel. Although the examiner notes in her review a September 2014 treatment record identifying the possibility of neurogenic bowel, the examiner did not address this.  

The Board notes that the examiner does not address neurogenic bowel or any other impressions in her opinion, but rather focuses on gastroenteritis and irritable bowel syndrome. Furthermore, the examiner opined that although there is an increased risk of IBS in individuals after an acute attack of gastroenteritis, there is no evidence for causation of IBS years after the gastroenteritis. The examiner explained that objective evidence shows an absence of symptoms from 1986 until 2008.  However, the Board once again, as it did in its August 2015 remand, requests the VA examiner to concede that the Veteran is competent to report symptoms of her gastroenteritis symptomatology and its onset in service and that she has testified to continued symptoms throughout the years. 

Additionally, the examiner was instructed to provide an opinion regarding the Veteran's service-connected lumbar spine disability with radiculopathy into each lower extremity and bilateral pes planus. The examiner opined that the Veteran does not have a chronic gastrointestinal disorder that is caused or aggravated by her service-connected lumbar spine disability and explained that there is no pathophysiologic mechanism for these service-connected disabilities. However, clarification is needed regarding the Veteran's possible neurogenic bowel or any other gastrointestinal disorders found to be present on examination.   

Upon remand, the examiner must also address the Veteran's contention made during the June 2015 hearing that during service, running particularly caused her pain. Additionally, of record is an April 2012 letter from Dr. M.H. that the Veteran had moderate and recurrent gastrointestinal disease and it was evident that the Veteran had problems with gastritis/gastroenteritis since at least 1986. 

Given the complexity of this case, the Board finds that an addendum opinion should be obtained by a gastroenterologist or otherwise suitably qualified examiner as requested by the prior Board remand in compliance with Stegall. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford her the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records (not previously obtained), including those from any gastroenterology clinics, specialists or neurologists. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and her representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. The Veteran must then be given an opportunity to respond. 

2. After any additional records are associated with the claims file, obtain an addendum opinion from a gastroenterologist (or, if this examiner is unavailable, from another suitably qualified VA examiner) regarding the etiology of the Veteran's gastrointestinal disorder. The entire claims file must be made available to and be reviewed by the examiner. An explanation for all opinions expressed must be provided. An additional examination of the Veteran should be performed only if deemed necessary by the individual providing the opinion.

The VA examiner is to concede that the Veteran is competent to report symptoms of her gastrointestinal symptomatology and its onset in service.

The examiner is requested to provide the following opinions:

a) Identify all diagnoses present at any point during the appeal period. If any previously noted diagnosis, including neurogenic bowel, is no longer applicable, the examiner must explain why. 

b) For each diagnosis identified above, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater likelihood) that the Veteran's current gastrointestinal pathology is causally or etiologically related to her period of military service (March 1986 to March 1990).

c) If not, is it as least as likely as not that any current gastrointestinal diagnosis is proximately due to, or aggravated by, any disorder for which service-connection has already been established-stated alternatively, does the Veteran have a gastrointestinal disorder that is caused or aggravated by her service-connected lumbar spine disability with radiculopathy into each lower extremity and/or her pes planus, or to the treatment for any such service-connected disability?

In rendering the above opinions, the examiner must specifically address the Veteran's lay statements regarding her symptoms throughout the years following service, including her statement at the June 2015 Board hearing that in-service running caused her pain, as well as the April 2012 letter from Dr. M.H. opining that the Veteran has had moderate and recurrent gastrointestinal disease since service.  

3. Ensure compliance with the directives of this remand.  If an examination report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative. After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




